DETAILED ACTION

Application Status
	Claims 17-34 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/05/2021 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites, “the at least one stiffening element engages in a respective one of the plug-in connections” and depends from claim 28 which recites, “the at least one stiffening element extends uninterruptedly over an entire length between the two-plug in connections without engaging in the plug-in connections”. The scope of the claim is unclear because if as recited in claim 29, “the at least one stiffening element engages in a respective one of the plug-in connections”, the claim could not also include the limitation from claim 28, “the at least one stiffening element extends uninterruptedly over an entire length between the two-plug in connections without engaging in the plug-in connections”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 20, 22, 24-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (DE 102016211211 A1).
With respect to claim 17, Bauer discloses: A multi-point link (1, Fig. 1) for a chassis of a motor vehicle, comprising: at least one hollow profile portion (6, see Fig. 6), which when viewed in cross section has at least one hollow space formed as a circumferentially closed chamber, and comprising fiber-reinforced plastic (see paragraph [0041, LL. 385-386]); at least one load introduction element (7a/7b) comprising a metallic material (see paragraph [0041], L. 388-389); at least one stiffening element (foam material, see paragraph [0020]) fixedly connected to the at least one hollow profile portion and arranged in the circumferentially closed chamber in order to increase a stiffness of the multi-point link; and a common connection portion (9a) configured to connect the at least one hollow profile portion and the at least one load introduction element via a nondetachable glued plug-in connection (see paragraph [0043]).
	With respect to claim 20, Bauer discloses: the at least one stiffening element (foam material, paragraph [0020]) at least substantially fills the circumferentially closed chamber of the at least one hollow profile portion (6, Fig 6) when view in cross section (“The foam material is essentially intended to fill the cavity in the tubular core profile”, paragraph [0020]). 
With respect to claim 22, Bauer discloses: the circumferentially closed chamber of the at least one hollow profile portion (6, Fig. 9) viewed in cross section has narrow thickened portions (dividing walls, illustrated but not numbered, Fig. 9) projecting inward from an inner circumferential surface. 
With respect to claim 24, Bauer discloses: the at least one hollow profile portion is a multiple chamber hollow profile portion (6, Figs. 8 or 9).
With respect to 25, Bauer discloses an embodiment of the hollow profile portion (6, Fig. 12) that when viewed in cross section has at least one outwardly protruding rib (vertically extending pieces of H-shaped cross-section, see Fig. 12) for increasing bending stiffness and/or torsional stiffness and/or buckling stiffness. 
With respect to claim 26, Bauer discloses: an end portion of a load introduction element (7a/7b, Fig. 4) has a spline with teeth (wall portions of channels 9a/9b, Fig. 1) extending at least substantially in longitudinal direction of the at least one hollow profile portion (6). 
With respect to claim 27, Bauer discloses: each of the two ends of the at least one hollow profile portion (6, Fig. 6) is connected by a nondetachable glued plug-in connection (see “adhesive layer” paragraph [0043]) to a load introduction element (7a/7b), respectively, and the at least one stiffening element (foam material, see paragraph [0020]) is arranged between the two plug-in connections and, at the same time, at a distance from the two plug-in connections.
With respect to claim 28, Bauer discloses: each of the two ends of the at least one hollow profile portion (6, Fig. 6) is connected by a nondetachable glued plug-in connection (see paragraph [0043]).
 to a load introduction element (7a/7b), respectively, and in that the at least one stiffening element (foam material, see paragraph [0020]) extends uninterruptedly over an entire length between the two plug-in connections without engaging in the plug-in connection. 
With respect to claim 30, Bauer discloses: the at least one stiffening element (foam material, see paragraph [0020]) extends in one piece over an entire length of the at least hollow profile portion (6, Fig. 6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (DE 102016211211 A1) in view of Smith (US 20050011592 A1).
With respect to claim 21, Bauer discloses all of the features as set forth above but is silent in teaching: the at least one stiffening element is connected by material bonding to an inner circumferential surface of the circumferentially closed chamber. 
Smith discloses a similar multi-point link (10, Fig. 1) having a hollow profile portion (70, Fig. 6) and a stiffening element (74, Fig. 6), wherein the stiffening element is connected by material bonding (72, see “bonding agent”, paragraph [0046]) to an inner circumferential surface of the circumferentially closed chamber. 
It would have been obvious to a person of ordinary skill in the art before the time of filing to modify Bauer in view of Smith to include a bonding agent to create a material bond at the interface between the stiffening element and hollow profile to arrive at the claimed invention and to enhance the device’s ability to prevent dirt from coming between the stiffening element and hollow profile. Bauer discloses that one use for the foam stiffening element is preventing dirt deposits (see paragraph [0050]). A person of ordinary skill in the art would understand as a matter of common sense that a material bond between the stiffening element and hollow profile would provide effective means for sealing the space from dirt or debris. 
With respect to claim 33, Bauer in view of Smith as modified above discloses: the multi-point link according to claim 21, wherein the material bonding is glue (Smith; “epoxy connection, paragraph [0045]”). 
Claims 18, 23, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (DE 102016211211 A1) in view of Reddehase (US 20180229766 A1).
With respect to claim 18, 23, and 34 Bauer discloses all of the features as set forth above but is silent in teaching that the stiffening element is formed as a circumferentially closed tubular profile secured by a frictional engagement, the frictional engagement being an interference fit. 
Reddehase discloses a similar multi-point link (30, Fig. 4) for a motor vehicle having a hollow profile portion (31) and at least one stiffening element (39), wherein the stiffening element is formed as a circumferentially closed tubular profile and secured to the circumferentially closed chamber by frictional engagement (see paragraph [0052]). The frictional engagement constitutes an interference fit because interference is necessary for sufficient friction.  
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Bauer in view of Reddehase by substituting the foam stiffening element disclosed by Bauer for the circumferentially closed tubular stiffening element disclosed by Reddehase because such a modification is a substitution of one known stiffening element for another and the substituted stiffening element would be expected to perform in a similar manner.   Further, it would have been obvious to a person having ordinary skill in the art before the time of filing to modify Bauer in view of Reddehase such that the frictional engagement was an interference fit so as to ensure a secure and reliable connection.  Such arrangement would have been well within the level of skill of on in the art.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer (DE 102016211211 A1) in view of Reese (DE 102013007375 A1).
With respect to claim 31, Bauer discloses all of the features as set forth above but is silent in teaching: components of a damage detection system are integrated in at least one of the circumferentially closed chamber and the at least one stiffening element. 
Reese discloses a similar multi-point link having components of a damage detection system (54, Fig. 7) integrated into the link. Reese discloses that such a system is advantageous for improving system reliability (see paragraph [0009]).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Bauer in view of Reese to have a damage detection system integrated in the components of the multi-point link to arrive at the claimed invention and  to improve reliability as taught by Reese. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer (DE 102016211211 A1) in view of Stieglitz (US 20200369105 A1).
With respect to claim 32, Bauer discloses all of the features as set forth above but is silent in teaching: an outer stiffening element is connected by material bonding to an outer circumferential surface of the at least one hollow profile portion in order to further increase the stiffness of the multi-point link. 
Stieglitz discloses a similar multi-point link wherein an outer stiffening element (7, Fig. 1) is connected by material bonding (see paragraph [0052]) to a core structure of the link (10) to further increase the stiffness of the link. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Bauer in view of Stieglitz to have an outer stiffening element connected to the profile of the link by material bonding to arrive at the claimed invention and in order to improve the structural integrity of the link. 

Allowable Subject Matter
Claims 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 19, the closest prior art of record is Reddehase (US 20180229766 A1). Reddehase discloses a multi-point link that is stiffened by a circumferentially closed tubular profile (39, Fig. 1). Reddehase does not teach or suggest a stiffening element being formed as a closed multiple chamber profile. Such a feature was not reasonably found elsewhere in the prior art. 
Claims 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 29, the closest prior art of record is Bauer (DE 102016211211 A1). Bauer discloses a stiffening element (foam material, see paragraph [0020]) that is materially bonded to a hollow profile (6, Fig. 6). The hollow profile disclosed by Bauer has a plug-in connection with the load introduction elements via a support winding (4a/4b). Accordingly, the foam material inside the hollow profile does not engage the plug-in connections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses reinforced multi-point links in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616